Citation Nr: 1622331	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral knee disorder.

2. Entitlement to service connection for a spine disorder.

3. Entitlement to service connection for hernia.

4. Entitlement to service connection for post-traumatic stress disorder.

5. Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 until March 1975.  These matters come before the Board of Veterans' Appeals (Board) on appeal rating decisions dated November 2011 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Phoenix, Arizona.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issue of entitlement to service connection for hernia.

2.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issue of entitlement to service connection posttraumatic stress disorder (PTSD).

3.  The Veteran does not have a bilateral knee disorder that is related to his military service.

4.  The Veteran does not have a spine disorder that is related to his military service.

5.  Service connection is not in effect for any disorder.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for hernia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Hernia and PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in the record by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At the Veteran's March 2016 hearing before the Board, he withdrew the appeal for the issues of entitlement to service connection for hernia and PTSD.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to those issues.  As the Board does not have jurisdiction to review the appeal of those issues, a dismissal is warranted for each.

Bilateral Knee Disorder and Spine Disorder

In regard to the issues of entitlement to service connection for bilateral knees disorder and a spine disorder; service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

An October 2011 VA examiner provided diagnoses of bilateral knee degenerative joint disorder and a spine disorder, with lumbar stenosis.  The Veteran contends that his current bilateral knee and spine disorders are related to an in-service motor vehicle accident.  Although the Veteran's statements are competent evidence as to what he experienced or observed, his statements as to the etiology of these disorders, is not competent evidence sufficient to provide a nexus between his knee and spine disorders and his military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The evidence of record does not reflect that the Veteran's bilateral knees disorder or spine disorder manifested to a compensable degree within one year following separation from service.  As such, presumptive service connection for the Veteran's bilateral knee disorder and spine disorder is not warranted.  38 C.F.R. §§ 3.307, 3.309.

An August 1973 service treatment record reflects the Veteran experienced tenderness of his left due to a motor vehicle accident.  X-rays taking at the time of the accident reflects the Veteran's knee was normal.  Additionally, a September 1973 physical profile serial report reflects the Veteran complained of low back pain, for which he was provided temporary physical restrictions.  The Veteran's service treatment records do not reflect another complaint or treatment for, his knees or spine during the remainder of his military service.  Further, a March 1975 clinical examination on service separation found a normal spine and normal lower extremities.  Moreover, the March 1975 Report of Medical History, in which the Veteran signed, reflects the Veteran reported no swollen or painful joints, no cramps in legs, no arthritis, and no recurrent back pain.  However, the Veteran did note on the March 1975 Report of Medical History that he experienced a head injury, depression, and nervousness.

In a January 2011 VA medical progress note, the examiner commented that the Veteran's bilateral knee disorder was "[s]ervice connected" as the Veteran had a history of knee injuries during his active service.  Additionally, in a September 2011 VA progress note, the VA examiner opined that the Veteran's bilateral knee and spine disorders were "more likely than not" a result of injuries occurred during active duty.  The Board finds both medical conclusions to be of no probative value.  The evidence of record does not reflect that either of the above physicians reviewed the evidence of record prior to their determination or provide a rationale upon which their opinions were based.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Veteran was provided a VA medical examination in October 2011.  The examiner opined that the Veteran's bilateral knee and spine conditions "could" have resulted from his in-service motor vehicle accident; however could not be solely attributed to it.  At the time of the examination the claims file was not available for the examiner to review prior to providing a medical opinion.  Again, a medical opinion is inadequate if it is not based on consideration of prior medical history and examinations.  Additionally, the examiner's opinion that the Veteran's disabilities "could" have been caused by service lacks probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  An addendum to this opinion was obtained by VA in November 2011.  After reviewing the claims folder the examiner concluded that there is insufficient medical evidence to link the Veteran's current bilateral knee and spine issues to an injury while in service.  The November 2011 medical conclusion was supported by the August 1973 medical findings and the March 1975 separation examination in which the Veteran did not declare pain in his back or knees, and there was no clinical abnormalities regarding the back or knees.  The Board finds this opinion probative to the issue of at hand.

Accordingly, the Board finds that the criteria for entitlement to service connection for a bilateral knee disorder and a spine disorder have not been met.  Although there is an inservice event that the Veteran claims resulted in his current disabilities, the preponderance of the evidence is against this claim.  The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder and a spine disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

In regard to entitlement to TDIU, a total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service-connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

In this case, service connection is not in effect for any disorder.  As such, TDIU is not warranted. 38 C.F.R. §§ 3.341.


ORDER

Service connection for hernia is dismissed.

Service connection for PTSD is dismissed.

Service connection for bilateral knee disorder is denied.

Service connection for a spine disorder is denied.

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


